 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376Moran Printing, Inc. and International Brotherhood of Teamsters, Local Union No. 5.  Case 15ŒCAŒ13705 December 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 22, 1999, Administrative Law Judge Howard I. Grossman issued the attached supplemental decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Sup-plemental Decision and Order. On December 29, 1995, the Respondent unlawfully laid off employees L. C. Gray and Ripley Dixon in viola-tion of Section 8(a)(5) and (1) of the Act.  In this pro-ceeding, the judge found that neither discriminatee was entitled to any backpay, and he dismissed the compliance specification.  Regarding Dixon, the judge discredited his testimony and found that Dixon did not make a diligent search for work prior to his interim employment with Hackbarth Delivery Service (Hackbarth).  The judge fur-ther found that Dixon™s interim job with Hackbarth was not substantially equivalent to his former position with the Respondent.  The General Counsel excepts only to the above findings pertaining to Dixon.  He argues that Dixon is entitled to backpay for the entire backpay pe-riod or, alternately, at least for the calendar quarters co-inciding with his interim employment with Hackbarth. 1. We agree with the judge that the credited evidence shows that Dixon did not exercise reasonable diligence in his job search from the time of his layoff to the com-mencement of his employment at Hackbarth.  Dixon, who was called as a witness by the Respondent, signed the hiring hall out-of-work book maintained by the Teamsters Union Local 5 only twice after his dis-chargeŠin January and on May 13, 1996.2  Dixon also procured the signature of the Union™s business manager on an unemployment benefits form in order to obtain such benefits until late June 1996.3  The record shows that from late June 1996 until his Hackbarth employment started on September 4, 1997, Dixon™s search for work was at most sporadic.  The judge discredited his testi-mony regarding efforts to obtain work because of the many inconsistencies among the written list of employers that he had submitted to the Region™s compliance officer, his deposition testimony in related court proceedings, and his testimony at the compliance hearing.4  Therefore, we find that the record supports the judge™s conclusion that Dixon did not engage in a reasonably diligent job search prior to his interim employment at Hackbarth.5                                                                                                                                                        1 The General Counsel has implicitly excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The record indicates that Dixon™s failure to sign the out-of-work book each month apparently meant that his name dropped further down the referral list each month from his initial signing in January until his second signing in May.  Dixon testified that he was not told that he needed to sign the book every month to remain near the top of the referral list.  The Union™s business manager testified, on the other hand, that the need to sign the book at the beginning of each month in order to remain current on the list was ﬁcommon knowledgeﬂ among those who used the hiring hall. 2. We disagree, however, with the judge™s finding that Dixon™s acceptance of the position at Hackbarth violated his obligation to seek substantially equivalent employ-ment and therefore constituted insufficient mitigation of damages.  The record establishes that Dixon™s primary work before his layoff by the Respondent was driving a delivery truck and that his position at Hackbarth primar-ily entailed driving a delivery car.  At the time of his unlawful layoff, his hourly rate was $9.47 per hour, while Dixon™s uncontroverted testimony reflects that his starting pay rate at Hackbarth was $7 per hour. A discriminatee is entitled to backpay if he makes a reasonably diligent effort to obtain substantially equiva-lent employment.  See United Aircraft Corp., 204 NLRB 1068, 1068Œ1069 (1973). In a backpay proceeding, the burden is on the respondent employer seeking to mitigate its liability to establish that the discriminatee willfully incurred a loss of interim earnings by a ﬁclearly unjusti-fiable refusal to take desirable new employment,ﬂ or that the discriminatee could have done better than he did in taking particular interim employment.  E & L Plastics Corp., supra, quoting Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 199Œ200 (1941).  ﬁDoubts as to when a claim- 3 The Union™s business manager testified that he signed the unem-ployment benefit forms so that Dixon could receive benefits, not as an acknowledgment that Dixon was seeking work outside the hiring hall. 4 Although he had submitted a list of many employers where he had purportedly searched for work in this period, on the witness stand Dixon could recall only two employers with whom he had applied for work from July 1996 to September 1997, and neither of these two em-ployers was on the list submitted previously to the compliance officer. 5 We do not adopt the judge™s finding that Dixon™s signings of the out-of-work book ﬁdo not constitute a search for work.ﬂ  Thus, contrary to the judge, Dixon did not ﬁdelay in seeking employmentﬂ until Sep-tember 1996. While we agree with the General Counsel that the judge erred on this point, we nonetheless do not find that Dixon™s signing of the book alone constitutes a reasonably diligent search for work.  Reg-istration with a hiring hall, like an employment service, ﬁdoes not es-tablish the reasonableness of an employee™s search for interim em-ploymentﬂ; rather, ﬁit is a factor to be weighed in determining whether the search has been reasonably diligent.ﬂ  Cf. Black Magic Resources, 317 NLRB 721 fn. 3 (1995) (state employment services); and E & L Plastics Corp., 314 NLRB 1056, 1057 (1994) (same). 330 NLRB No. 54  MORAN PRINTING 377ant is justified in lowering his sights should be resolved 
‚in favor of the innocent discriminatee.™™™
  United Air-
craft Corp
., supra at 1068 (citing 
NLRB v. Madison Cou-
rier, Inc., 472 F.2d 1307 (D.C. Cir. 1972)). 
The Respondent has not sustained its burden of show-
ing that Dixon failed to make a reasonably diligent effort 

to obtain substantially equivalent employment at Hack-

barth. The record fails to show that Dixon™s delivery 
work at Moran and Hackbarth were significantly differ-
ent, either in terms of pay rate
6 or the nature of the work. 
See Rainbow Coaches
, 280 NLRB 166, 182 (1986), enfd. 
628 F.2d 1357 (9th Cir. 1980) (quoting 
McCann Steel 
Co. v. NLRB
, 570 F.2d 652, 655 (6th Cir. 1978)).  
Thus, we shall award backpay to Dixon for the third 
and fourth quarters of 1997 and the first and second quar-

ters of 1998, in accordance with the amount described in 
the compliance specification, but with one exception.  As 
previously indicated, we find that Dixon is only entitled 
to backpay for approximately the last 4 weeks of the 
third quarter of 1997.  Ther
efore, we have recalculated 
his gross and net backpay for this quarter and find that 
Dixon is entitled to $1,666.76 net backpay for this quar-
ter.7  Accordingly, the total amount of net backpay due 
Dixon for all four calendar quarters is $9,313.40
.8 ORDER The National Labor Relations Board orders that the 
Respondent, Moran Printing, Inc., Baton Rouge, Louisi-
ana, its officers, agents, successors, and assigns, shall 
                                                          
 6 The judge found that Dixon made ﬁless than one-halfﬂ his former 
salary while working at Hackbarth 
during the fourth quarter of 1997 
and ﬁa little more than half in the next quarter.ﬂ  This finding is inaccu-
rate.  According to the compliance specification, during the fourth 

quarter of 1997, Dixon™s interim earn
ings at Hackbarth were $2,640.76, 
and his total regular pay at the Re
spondent would have been $4,924.40.  
In the first quarter of 1998, Dixon™s interim earnings at Hackbarth rose 
to $3,270.76, while his pay at the Respondent would have remained the 
same as the preceding quarter.  In 
addition, Dixon gave uncontroverted 
testimony that he worked less than 
full time when he first began to 
work at Hackbarth in September 1997.  Therefore, Dixon™s lesser earn-
ings at Hackbarth in the fourth quarter of 1997 are likely partially at-
tributable to a difference in the nu
mber of hours worked at his Hack-
barth position and the number of hour
s he would have worked at his 
former job, not a large difference in
 pay rates as the judge apparently 

assumed. 
7 For the third quarter of 1997, we first divided $7,464.44 (the total 
gross backpay listed for that quarter by the compliance specification) 
by 13 (the number of weeks in the quarter) to obtain his average weekly 
earnings of $574.19.  Then we multi
plied the average weekly earnings 
figure by 4 (the number of weeks Dixon worked at Hackbarth during 
this quarter) to obtain his revised gross backpay for this quarter, 
$2,296.76.  Finally, we subtracted $630 (the amount of his interim 
earnings at Hackbarth listed for that quarter by the compliance specifi-
cation) from the revised gross back
pay figure to obtain his revised net 
backpay of $1,666.76. 
8 This amount represents: 
 Third Quarter 1997  $1,666.76 
Fourth Quarter 1997     3,308.48 
First Quarter 1998     3,814.88 
Second Quarter 1998   
     523.28
 TOTAL  $
9,313.40 
pay Ripley Dixon the sum of $9,313.40, plus interest, 
less the tax withholdings required by Federal and state 
law computed in the manner prescribed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
 Leslie Troope, Esq., for the General Counsel
. Murphy J. Foster III and Leslie Shirley, Esqs
. (Brezeale, Sachse 
& Wilson, LLP
), for the Respondent
. Randall G. Wells, Esq
., for the Charging Party
. SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE HOWARD 
I. GROSSMAN
, Administrative Law Judge
.  On 
April 2, 1997, the Board issued an unpublished order in the 
case captioned above, which adopted the finding of an adminis-
trative law judge that Moran Printing, Inc. (Respondent or the 
Company) had committed various unfair labor practices, in-
cluding the unlawful layoff of 
employees L. C. Gray and Rip-
ley Dixon.
1  On September 18, 1997, the Court of Appeals for 
the Fifth Circuit entered its 
judgment enforcing the Board™s 
Order, inter alia requiring Resp
ondent to offer Gray and Dixon 
reinstatement to their former positions, and to make them 
whole for any loss of earnings they may have suffered by rea-
son of their unlawful layoffs.
2  On August 7, 1998, the Regional 
Director for Region 15 issued a compliance specification and 

notice of hearing alleging that a controversy existed concerning 
the amount of backpay due under the Board™s Order
.3 A hearing was held before me on the allegations of the com-
pliance specification in New Orleans, Louisiana, on January 28, 
1999.  Thereafter, the General Counsel, Respondent, and the 
Charging Party filed posthearing briefs, and Respondent filed a 
posthearing reply brief.  The e
ssential issue is whether Gray 
and Dixon engaged in a diligent search for interim employment 

and thereby mitigated damages.  On all the evidence of record, 
including my observation of the demeanor of the witnesses, I 
make the following FINDINGS OF FACT
 A. The General Counsel™s Case
 The parties stipulated to the accuracy of the calculations in 
the backpay specifications, the tax statements of Gray and 
Dixon, and the expired collective-bargaining agreement.
4  The 
General Counsel then rested. 
B. Respondent™s Case 
1. L. C. Gray 
Prior to employment at Respondent™s facility, Gray worked 
as a cook, a busboy, and a barte
nder.  At Respondent™s, he was a shipping clerk and a porter (cleaning up), unloading machines 
in the foundry, and loading trucks. 
a.  Gray™s testimony 
Gray was laid off on December 29, 1995, and was reinstated 
by Respondent on April 6, 1998.  He testified that he had no 
interim earnings during this period, except for a ﬁfew dollarsﬂ 
he made mowing lawns for friends.  Gray asserted that he 
                                                          
 1 G.C. Exh. 1(a).
 2 G.C. Exh. 1(d). 
3 G.C. Exh. 1(e). 
4 G.C. Exhs. 2, 3, and 4. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378sought employment at four places, although he had no reason to 
believe that they were hiring.  
The four places were True Value 
Hardware Store, Sash & Door Co., Walker™s Filling Station, 

and a lawyer™s office.  In his pretrial statement Gray said that 
the last place was a doctor™s o
ffice, not a lawyer™s office.  
Asked whether the first place wh
ere he sought work was True 
Value Hardware Store, Gray coul
d not recall.  However, he and 
Dixon, had filed a complaint against Respondent in Federal 
court, and his deposition was take
n in connection with that case 
about 2 weeks before his testimony in the unfair labor practice 
case.  He was asked during the deposition whether he first sought work at True Value Hardwa
re Store and replied that it 
ﬁcould have been.ﬂ  Gray testifie
d that his visit to the hardware 
store took place in the summer of 1996.  He also testified that 
his visit to ﬁthe lawyer™s officeﬂ took place in early 1977, and 
ﬁcould have beenﬂ his last application for work. 
b. The union hiring hall 
Gray and Dixon were members of the Union, which main-
tained a hiring hall.  Business 
Manager Byron Partin submitted 
pages from the out-of-work book which shows Gray™s signature 

on May 13, 1996.
5  Partin testified that this was the entirety of 
the evidence which he had that Gray sought work.  Gray was 
asked why he signed the book only 
once, and replied that he did 
not know.  He agreed that Partin told him in January 1996 that 
he had to sign the out-of-work book if he wanted work.  How-
ever, Gray did not sign the book until May 13, 1996.  Dixon 
signed in January 1996, and again on May 13. 
Business Manager Partin test
ified that the Union has 
bargaining units with warehousemen, the type of work which 
Gray performed.  Partin stated that an applicant™s signature in 
the book remained ﬁactiveﬂ for 1 year.  However, in referring 
applicants for jobs, the Union started with the most recent 
applicants during the month.  
Accordingly, many applicants 
signed the out-of-work book every month, and thus increased 

the likelihood that they would be hired.  There was no formal 
notice of this practice at the 
union hall.  However, Partin 
testified that the out-of-wor
k book was ﬁcommon knowledge 
among the membership.ﬂ  Gray testified that, although Partin 
told him to sign the book, the bu
siness manager di
d not explain
 ho                                                          
w it worked. 
Partin submitted copies of the out-of-work book to the Board 
on May 19, 1997.  In a cover letter accompanying these docu-
ments, Partin stated that Gray
 and Dixon were ﬁactively seek-
ing employment.ﬂ
6  On cross-examination, Partin testified that 
this letter was true and correct.  Partin also signed Louisiana 
ﬁRecord of Work Search/Union 
Contractﬂ documents submitted 
to him by Gray and Dixon.
7  He testified that he did not intend 
to convey to the Department of 
Labor that they were actually 
seeking employment.  This was 
simply a ﬁrequirementﬂ of the 
department.  Although Gray and 
Dixon remarked to him that there were places where they had sought work, they never 

asked him to find jobs for them. 
c. The unemployment insurance benefits 
Louisiana requires that an applicant for unemployment in-
surance benefits must engage in a search for work, and provide 

a record of that search.  The applicant must list one employer 
contact per week and the date of the visit on a ﬁRecord of Work 
Search/Union Contact.ﬂ  In the alternative, a union member in 
 ents. 
                                                          
5 G.C. Exh. 7  
6 G.C. Exh. 7. 
7 See infra, sec. c. 
good standing may satisfy the work search requirement by re-
porting to the union hall at least once each week and securing a 
union officer™s signature on the ﬁRecord of Work Search/Union 
Contact.ﬂ8 Gray (and Dixon) applied for and received unemployment 
insurance benefits.  Gray testified that he received a book re-
cording his search for work, and that he requested people whom 
he asked for work to sign and date this book.  He was shown 
his ﬁRecord of Work Search/U
nion Contact.ﬂ This document 
contains one entry prior to Gray™s discharge on December 29, 

1995, 16 entries within the first 25 weeks of 1996, and none 
thereafter.
9 The entries consist of nine purported signatures of 
individuals, and eight names of 
companies.  Gray was asked 
whether any of the writings on this document were his, and 
replied that he signed the third 
and fourth entries (the names 
ﬁRobert Gﬂ and ﬁJamal Davisﬂ). Gray asserted that the remain-
ing signatures were made by pe
ople to whom he applied for 
work, or by individuals at the 
union hall.  The only employer 
listed on this form which coincide
s with Gray™s testimony is the 
True Value Hardware Store.10  The nine individual signatures 
were not identified except for the last three, purportedly signed 
by Business Manager Byron Keith Partin.  Partin agreed that 
the 15th and 16th signatures were hi
s, but denied that he signed 
the last one.  It is different in appearance from the prior two 
signatures.  (One of Partin™s
 signatures was dated May 13, 
1996, the only date Gray signed the union out-of-work book.)  

Partin testified that he signed the ﬁRecord of Work Searchﬂ in 
order to allow Gray to collect benefits, not as an acknowledg-
ment that Gray was seeking work. 
d. The classified newspaper ads 
Respondent sought to introduce
 various documents as evi-dence of newspaper advertisements of the availability of jobs, 
and counsel for the General Counsel objected.  For the reasons 
give below I accept this evidence. 
Respondent submitted two classes of documents:  (1) pur-
ported copies of newspaper advertisements of the availability of 
various jobs and (2) various affidavits to establish the 
authenticity of these docum
The first category contains 
documents which, Respondent 
contends, are copies of a Baton Rouge newspaper, 
The Advo-
cate, from January 1996 through October 1997.  Some of these 
documents contain the name of the newspaper and a date, while 
others do not.  The newspaper™s 
name and date appear on Janu-ary 7, April 7, and October 6, 1996, and January 5, April 6, July 
6, and October 5, 1997, with 
many purported pages from the 
newspaper not containing the ne
wspaper™s name or a date.  
These pages are printed in a form
at and with type appearing to 
be identical to that used in the dated documents. 
The second category of documents
 contains an affidavit from the library director of 
The Advocate
, dated January 27, 1999, 
stating that printed copies of newspapers are maintained for one 
year, and thereafter on microfiche at the East Baton Rouge 
Parish Library (R. Exh. 40).  The second affidavit is from a 
certified librarian from the East Baton Rouge Parish Library 
stating that the attached reproductions are copies of classified 
sections from The Advocate
 from January 7, 1996, through 
October 5, 1997 (R. Exh. 5).  The third affidavit is similar to 
 8 G.C. Exhs. 12, pp. 36 and 41; 13, pp. 36 and  41. 
9 G.C. Exh. 12, p. 41
. 10 The remaining stores are Home Depot, Wallace Offset, Blue 
Cross, Lowes, and B. R. Door Supply. 
 MORAN PRINTING 379the preceding one, and is signed by a certified librarian who is 
also a member of Respondent™s law firm (R. Exh. 6). 
Counsel for the General counsel 
objected to the first category 
of documents on the ground that they did not contain the name 
of the newspaper and were not da
ted.  This objection was then 
withdrawn as to such documents
 that contained the name and 
date.  Counsel objected to the 
affidavits authenticating these 
documents on the ground that they were hearsay. 
Section 902(6) of the Federal Rules of Evidence states that 
extrinsic evidence of admissibility is not required as to ﬁprinted 

material purporting to be newspapers or periodicals.ﬂ  The 
courts have cited this section of the Federal Rules as establish-
ing that newspapers or peri
odicals are self-authenticating.
11 Counsel for the General Counsel 
questions the identity of the 
documents, and argues that absent evidence other than affida-
vits to authenticate these documents, there is only hearsay evi-
dence that they are in fact newspapers.  They are merely 
ﬁpages,ﬂ with the exception of those few documents which 
contain the name of the 
newspaper and its date. 
With respect to the absence of authenticating witnesses, Rule 
803 of the Federal Rules of Evidence lists evidence not ex-
cluded by the hearsay rule ﬁeven though the declar
ant is avail-
able as a witness.ﬂ  Included in
 such evidence are statements 
not specifically covered by the hearsay exceptions which have 
ﬁequivalent circumstantial guaran
tees of trustworthinessﬂ  
(Rule 803(24)).  In the case at bar, the undated documents have a type and format similar to 
those which are named and dated 
and which, the General Counsel 
concedes, are copies of news-
papers.  I conclude that this similarity constitutes circumstantial 
evidence that all the copies came from the same newspaper.  In 
addition, the librarians™ affidavits constitute further circumstan-
tial evidence of trustworthiness 
under Rule 803.  Accordingly, I 
find that the documents were news
papers or excerpts therefrom, 
and they and the affidavits are admitted.
12 The positions advertised are num
erous and include jobs of the type Gray had held.  He testified that he read the ads in the 

paper, but not ﬁall the time.ﬂ  
He could not recall the number of 
times he did so.  He did not know that the ads are divided into 

various classifications of employ
ees, and paid ﬁno attentionﬂ to 
these classifications.  Gray testified that he never called any of 

the ads asking for ﬁGeneral Laborﬂ nor, indeed, any other kind 
of ad. e. The medical problems of Gray
™s wife, and his application  
for retirement benefits 
Gray testified that his wife had a ﬁlight strokeﬂ in February, 
and that he had been ﬁtaking care
 of herﬂ since that time, with 
the assistance of his daughter.  He prepares food, cleans the 
house, and runs errands.  He test
ified about the extent to which 
this affected his search for work.  The transcript reads: 
 Q.  [W]ould it be correct to say that the only work that 
you have searched for since your wife™s stroke . . . have 
been for part-time jobs? 
A.  Right.  I™ve been looking for work, but nothing 
come my way. 
                                                          
                                                           
11 Snyder v. Whittaker Corp.
, 839 F.2d 1085 (5th Cir. 1988); 
Price v. 
Rochford
, 947 F.2d 829 (7th Cir. 1991); 
Orloff v. Cleland, 708 F.2d 
372 (9th Cir. 1983);  and 
Shell Oil Co. v. Kleppe
, 426 F.Supp. 894 (D. 
Col. 1977), affd. sub nom. 
Shell Oil Co. v. Andrus
, 591 F.2d 597 (10th 
Cir. 1979). 
12 R. Exh. 3.  Also R. Exhs. 4, 5,  and 6. 
Q.  The reason why they were part-time jobs is be-
cause you needed time to take care of your wife, too.  

Right? 
A.  Not necessarily for part-time.  I want to work. 
Q.  I thought you told me that the work that you™ve 
looked for since she was pa
ralyzed was part-time? 
A.  I was looking for work. 
 On July 3, Gray applied for and later received retirement 
benefits under the Social Security 
Act.  He testified that, since 
his retirement, he had been ﬁmostlyﬂ looking for part-time 
work.  During Ripley Dixon™s deposition in the Federal pro-
ceeding which he and Gray filed against Respondent, Dixon 
testified that Gray never told 
him about any places where Gray 
had applied for work.  Dixon changed this testimony during the 
unfair labor practice hearing. 
f. Gray™s asserted statement about his search for work 
As set forth above, Business Manager Partin testified that 
Gray never asked the business mana
ger to find work for him.  
Respondent also sought to elic
it from Partin testimony that 
Gray did say something about his search for work.  Counsel for 
the General Counsel objected on the ground that any such 
statement was made during settlement discussions, and was 
inadmissible.  I agreed to hear the testimony, and thereafter rule 
on its admissibility. 
The time that the settlement 
negotiations took place is not 
entirely clear.  The General Coun
sel argued that they took place 
after Gray had been reinstated, and involved Respondent™s 

attempt to force a settlement on the backpay issue.  Partin as-
serted that other issues, such as ﬁeffects bargainingﬂ were dis-
cussed, but agreed that the amount of Gray™s and Dixon™s 
backpay were also issues.  The question posed to Partin was 
whether Gray had ever said anything to indicate that he was not 
seeking to be employed during ﬁt
he relevant period.ﬂ  Partin™s 
answer was as follows: 
 Mr. Gray had told me that he did not want to pursue this any 
further.  I think the backpay for him at the time was a lump 
sum of $34,000.  He had told me that . . . he did not want to 
go back to work at Moran.  He wanted to go home and take 
care of his wife.  She was sick. 
 Respondent argues that this test
imony is not barred by Rule 
408 of the Federal Rules of Evidence.
13  Respondent cites Vul-can Hart Corp. v. NLRB
, 718 F.2d 269, 276 (8th Cir. 1983), to support its argument that Rule 408 does not require exclusion 

of this testimony. More apposite is 
DiMucci Construction Co. 
v. NLRB 
24 F.3d 949, 950 (7th Cir. 1994), where the respon-dents made admissions concerning one of the issues in the case. 
 13 Rule 408 reads: 
Evidence of (1) furnishing or offering or promising to furnish or 
(2) accepting or offering or promis
ing to accept, a valuable con-
sideration in compromising or attempting to compromise a claim 
which was disputed as to either validity or amount, is not admis-
sible to prove liability for or 
invalidity of the claim or its 
amount.  Evidence of conduct or statements made in compro-
mise negotiations is likewise not admissible.  This rule does not 
require the exclusion of any evidence otherwise discoverable 
merely because it is presented in the course of compromise ne-

gotiations.  This rule also does not require exclusion when the 
evidence is offered for another purpose, such as proving bias or 
prejudice of a witness, negating a 
contention of undue delay, or 
proving an effort to obstruct a criminal investigation
 or prosecu-
tion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380I conclude that Partin™s testimony is admissible, but question 
its relevance.  Gray did accept reinstatement.
14  His asserted 
comment to Partin does not establish that, prior thereto, he did 
or did not make a diligent search for work. 
2. Ripley Dixon 
a. Dixon™s asserted search for work 
Dixon had worked approximately
 25 years for Respondent.  
Prior to his layoff in Decembe
r 1995 he worked as a truck-
driver, a janitor, a shipping clerk, and a porter.  The latter job 
consisted of setting up trash box
es, sweeping, obtaining ﬁsolu-
tions,ﬂ and washing presses.  He 
was classified as a truckdriver 
at the time of his layoff. 
Dixon testified that he did not ﬁchooseﬂ to do porter work, 
and that the only job he was seeking after his layoff by Re-
spondent on December 29, 1995, was 
a driver™s job.  During his 
deposition in the federal case wh
ich he and Gray filed against 
Respondent, Dixon could not reme
mber the name of any place 
where he filed an application for employment.  In his testimony 
at the unfair labor practice hear
ing 2 weeks later, Dixon testi-fied that he filed applications at ﬁHerlis Trailerﬂ and ﬁBaton 
Rouge J.C.™s.ﬂ Dixon had submitted to the Region in 1997 a purported 
ﬁWork Searchﬂ record copied by his wife from a scratch pad 

which Dixon no longer had.  He testified that he reviewed this 
record and that it was accurate.  There are numerous entries on 
this documents,
15 but neither ﬁHerlis Trailerﬂ nor ﬁBaton Rouge 
J.C.™sﬂ appears on it.  The first place is ﬁCintasﬂ in September 
1996.  Dixon testified that this was the first place where he 
sought work.  During his deposition, Dixon could remember 
only ﬁCintas,ﬂ ﬁHerlis Trailer, ﬁReady Portion,ﬂ and ﬁLouisiana 
Lotteryﬂ as places where he looked for work.  During his depo-
sition he added ﬁsomeplace on Airline Highway near Sam™s.ﬂ  
Dixon could not remember any othe
r places in his testimony at 
the hearing.  He asserted that he only sought a job as a driver.  
Jobs for drivers were listed in the Baton Rouge 
Advocate
.  Dixon stated that he read the cl
assified section, and claimed 
that he made some calls.  Howe
ver, he could not remember any 
names.   Dixon was asked whether he had any documents other than 
his own record to support his asserted search for work.  He 

referred to his ﬁunemployment book,ﬂ by which he meant his 
Louisiana ﬁRecord of Work Search/Union Contact.ﬂ  This 
document shows one entry for each of the first 25 weeks of 
1996, and none thereafter.  Each signature is that of Union 
Business Manager Hardin, or his secretary.  No company is 
listed.
16 Dixon™s purported work record shows that he sought work in 
August 1997 at ﬁHackbarth Delivery
 Service,ﬂ and that he be-
gan working there in September 1997.  Dixon testified that this 

was true. 
                                                          
                                                           
14 The backpay specifications, the 
validity of which Respondent ad-
mits, show that Gray™s backpay ended early in the second quarter of 
1998.  G.C. Exh. 1(e), app. B. 
15 ﬁ9/96ŠCintas,ﬂ ﬁ10/96ŠU Hall,ﬂ 
ﬁ11/96ŠLottery,ﬂ ﬁ(illegible),ﬂ 
ﬁ3/97ŠCity Parish,ﬂ ﬁ4/97ŠWaste Management,ﬂ ﬁ5/97ŠBFI,ﬂ 

ﬁ6/97ŠAirborne Express,ﬂ ﬁ7/97 
Banner Produce,ﬂ ﬁ8/97ŠHackbarth 
Del.,ﬂ ﬁ9/97ŠBegan work at Hackbarth.ﬂ  G.C. Exh. 6. 
16 G.C.. Exh. 13, p. 41. 
b. Dixon™s workers™ compensation claim
 Dixon was involved in a work-rel
ated accident in February 
1993.  He suffered a shoulder injury, and underwent surgery 
about 7 months later.  After 11 months of absence, he was re-
leased to return to work, and 
did so.  Dixon testified that he 
received workers™ compensation benefits during this period.  
After his return to work, he was able to function without any 
difficulty, according to his testimony.  He asserted that he en-
gaged in shipping, driving, and po
rter work.  In addition, he had 
to off-load manually skids of paper containing 500 reams. 
Subsequent to Dixon™s layoff by Respondent, he filed an-
other workers™ compensation clai
m based on the same injury.  
Thereafter, Dixon and Respondent filed a joint petition to com-

promise this claim.  The petition, signed by Dixon and Respon-
dent™s representative, states that a ﬁreal disputeﬂ existed as to 
the nature, extent, and duration of Dixon™s disability.  Dixon 
claimed, according to the petition, that he suffered from either 
temporary or permanent total disability, or permanent, partial 
disability. He testified at the hearing that he did not read this in 
the petitionŠhe did not have his glasses..  The petition shows that Respondent had already paid over $36,000 in medical ex-
penses and over $15,000 to Dixon.
17 The joint petition was approved on February 12, 1997, and 
Dixon received an award of $1500.  Later, as shown above, the 
Court of Appeals for the Fifth Circuit enforced the Board™s 
underlying Order in the case at bar, and the Regional Director 
issued his compliance specification and notice of hearing.  Re-
spondent was represented by a different attorney during these 
proceedings, and Dixon testified that he did not want this attor-
ney to see the settlement document, because they were his ﬁpri-
vate papers.ﬂ  During his deposi
tion in the current proceeding 
against Respondent in Federal 
court, Dixon was asked whether 
he ever told the Region about this
 award.  He replied, ﬁMaybe I 
didn™t,ﬂ and at the instant hearing said, ﬁNothing™s certain.ﬂ  
3. Testimony of Complianc
e Officer Annie Archie 
a. Testimony concer
ning L. C. Gray Compliance Officer Annie Archie became involved in this 
case some time in 1997.  On dire
ct examination, by Respondent 
she testified that the Region had no evidence that L. C. Gray 
made a search for work after mid-1997.  On examination by 
counsel for the General Counsel, Ar
chie stated that Gray ﬁactu-
ally gave (her) places where he had searched for work.ﬂ  Archie 
relied on statements made to her by the discriminatees that ﬁthe 
Unionﬂ had signed the unemployment compensation books to 
verify that they had searched for work.  According to Archie, 
the discriminatees told her that
 business manager Partin or his 
secretary had signed these books.  Ar
chie relied on the fact that 
the discriminatees had been deemed eligible for unemployment 
insurance benefits.  ﬁAlso suffici
ent for the Board is that they 
have qualified for unemployment compensation benefits and 

without any other inquiry we can accept that they have drawn 
unemployment.ﬂ 
In addition, Archie relied on Gray™s signing of the union out-
of-work book, and the letter fr
om Business Manager Partin 
stating that the discriminatees
 had been actively looking for 
work.  The compliance officer al
so took into consideration the 
fact that Gray was over 60 years of age, had worked as a ship-
ping clerk, did not have a driving license, and did not drive. 
 17 R. Exh. 8., pars. 5 and 7. 
 MORAN PRINTING 381b. Testimony concerning Riley Dixon 
With respect to Dixon, Archie 
considered a list of places 
where he said he had attempted to find employment, had signed 
the union out-of-work book, and had submitted his unemploy-
ment compensation book. C. Factual and Legal  Conclusions 
1. Applicable principles 
In Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 199Œ200 (1941), the Supreme Court stated that in fashioning an appro-
priate backpay order, the Board 
ﬁmay give appropriate weight 
to a clearly unjustifiable refusal (by the discriminatee) to take 
desirable new employment not so much (for) the minimization 
of damages as the healthy policy of promoting production and 
employment.ﬂ  ﬁIt has been ac
cepted by the Board and review-
ing courts that a discriminatee is not entitled to backpay to the 

extent that he fails to remain in the labor market, refuses to 
accept substantially equivalent employment, fails diligently to 
search for alternative work, or voluntarily quits alternative em-
ployment without good reason.ﬂ  
NLRB v. Mastro Plastics 
Corp., 354 F.2d 170, 174 fn. 3 (2d Cir. 1965), cert. denied 384 
U.S. 972 (1966).  ﬁOnce the Gene
ral Counsel has established 
the gross amount of backpay due 
the discriminatee, the burden 
is upon the employer to establ
ish facts which would negative 
the existence of liability to a 
given employee, or which would 
mitigate that liability.ﬂ  
NLRB v. Brown & Root, Inc.
, 311 F.2d 447, 454 (8th Cir. 1963).  ﬁIn order to
 be entitled to backpay, an 
employee must at least make ﬁreasonable efforts to find new 
employment which is substantia
lly equivalent to the position 
(which he was discriminatorily de
prived of) and is suitable to a 
person of his background and experience.ﬂ  
NLRB v. Miami 
Coca-Cola Bottling Co., 360 F.2d 569, 575 (5th Cir. 1966).  
ﬁ[T]he principle of mitigation of damages does not require 
success; it only requires an honest good faith effortﬂ  
NLRB v. 
Cashman Auto Co
., 223 F.2d 832, 836 (1st Cir. 1955). 
2. L. C. Gray 
Gray was discharged on December 29, 1995, and claimed to 
have sought work from an employer (for the first time), about 6 

months later, in mid-1996.  Gray asserted that he sought work 
at 4 employers, the last in early 1977 (a lawyer™s office, or a 
doctor™s office).  Since the total elapsed time between Gray™s 
discharge and his reinstatement 
was about 2-1/4 years, his al-
leged search for work comprised less than one-fourth of that 
period. The local newspaper contained ads soliciting employment 
applications in jobs for which Gray was qualified.  Although he 
read some of these ads, 
he did not make any calls. 
Gray obtained unemployment insurance benefits.  He was 
required to submit, each week, the name of an employer where 
he sought work, or a union offici
al™s signature.  To authenticate 
his claim, Gray submitted 16 signatures on his unemployment 
book for the first 25 weeks of 1996, and none thereafter.  Gray 
himself signed two of the names.  Although Union Business Manager Partin signed two of th
em, he did not sign one which 
was purportedly his.  The remaining names are unidentified.  It 
was on the basis of this deficient list of names that Gray based 
his claim for unemployme
nt insurance benefits. 
In Southern Silk Mills, Inc., 116 NLRB 769, 770 (1956), the Board stated:  ﬁ[W]e shall no longer give conclusive weight to 
registration with such (employment) agencies in determining 
the issue of reasonable search, but shall treat such registration 
as a factor to be given greater or less weight depending upon all 
the circumstances.ﬂ  
In NLRB v. Seligman & Associates,
, 808 F.2d 1155 (6th Cir. 1986), enfg. in part and denying and remanding in part 273 
NLRB 1216 (1984), the discriminatees were a couple who 
managed an apartment complex.  As in the case at bar, the em-
ployer in 
Seligman
 introduced photostatic 
copies of microfilms 
of a local newspaper showing 
numerous ads soliciting applica-
tions from qualified applicants, i.e., caretaker couples.  One of 
the discriminatees, in testimony quoted by the court, stated that 
she and her husband ﬁdidn™t want to get involved in thatﬂ (808 
F.2d at 1167).  Although the cour
t acknowledged that the care-taker couple sought other jobs, it 
stated that the discriminatees 
had ﬁwillfully failed to seek other comparable employment in 
mitigation of their lossesﬂ (id  at 1168).  The court remanded 
the issue of backpay to the Board, and left open the issue of 
how long the discriminatees coul
d have waited after receiving 
an invalid offer of employment which the employer had made 

to them.  On remand, the Board concluded that 6 weeks of free 
rent which the discriminatees had received constituted suffi-
cient backpay, and found that 
no further backpay was due.  
Seligman & Associates
, 290 NLRB 676 (1988).  In the case at 
bar, Gray, like the discriminatees in 
Seligman, read ads adver-
tising jobs for which he qualified, but did not apply. 
In February 1996, Gray™s wife became impaired following a 
stroke, and Gray became her principal caretaker.  On July 3, 
1996, he applied for and later rece
ived Social Security retire-
ment benefits.  In 
Continental Insurance Co
., 289 NLRB 579, 
580 (1988), the Board stated that 
the discriminatee™s acceptance 
of retirement benefits, together 
with other factors, showed that 
he effectively removed himself 
from the job market.  Although 
he visited employment agencies
, and made some attempts to 
find employment, the Board concluded that he ﬁwould only 
have accepted work when he c
hose and as he pleased.ﬂ (Id.) Accordingly, the Board found that he was ineligible for back-
pay. 
On the basis of Gray™s delay 
in seeking interim employment 
and in signing the Union™s out-of-work book, the short period 

in which he even claimed to be seeking work, the undocu-
mented nature of this alleged se
arch, his failure to seek jobs which were advertised in the newspaper, and his receipt of 
retirement benefits, I conclude that he willfully failed to make 
reasonable efforts to obtain inte
rim employment.  Accordingly, 
he is not entitled to backpay. 
3. Ripley Dixon 
Dixon submitted a written statement to the Board and gave 
testimony on two occasions regarding his alleged search for 
work.  These submissions are cont
radictory, as set forth above, 
and include Dixon™ assertion of 
a loss of memory on occasion.  
Although he was discharged on December 29, 1995, his first 
asserted attempt to get a job was about 9 months later, in Sep-
tember 1996. 
Dixon signed the union out-of-work book in early 1996, and 
again in May 1996, but these signings do not constitute a search 
for work.  He applied for and received unemployment insur-
ance benefits, but the union official™s signatures, authenticating 
to the state agency that he was seeking work, ended in June 
1996 at a time when he was still unemployed. 
Although Dixon had worked in various jobs for Respondent, 
he searched only for a job as a 
driver.  Although solicitations 
for applications from drivers appeared in 
The Advocate
, and 
Dixon read the classified section,
 there is no evidence that he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382called any of these ads.  One of them appeared a week after his 
discharge, on January 7, 1996.
18 Dixon was injured on the job in 1993 or 1994, and received 
worker™s benefits in the am
ount of $15,000, while Respondent 
paid medical bills of $36,000.  After Dixon was discharged in 

December 1995, he resurrected the claim based on his injury, 
and alleged that he suffered fro
m temporary or permanent total 
disability, or permanent partial disability.  However, Dixon also 

testified that, subsequent to his injury, he was fully capable of 
functioning, and could unload deliv
eries of 500 reams of paper.  
Needless to say, these asse
rtions are inconsistent. 
Based on Dixon™s admitted delay in seeking employment, 
the early termination of his union authentications, his failure to 
call newspaper ads for the very j
ob he claimed to be seeking, 
and his unreliability as a witness,
 I find that he did not make a 
diligent search for work. 
Finally, there is the issue as to whether Dixon is entitled to 
any backpay for the difference, if any, between the salary 
which he received from Hackbarth Delivery Service beginning 
in August 1997, and the salary which he was receiving from 
Respondent.  The compliance specification asserts interim earn-
                                                          
                                                           
18 R. Exh. 3. 
ings beginning in the third quarter of 1997 and extending to the second quarter of 1998, when Dixon was reinstated.  The 
amount of the interim earnings is less than the amount of gross backpay, and the difference is sa
id to be owed by Respondent 
to Dixon.19 The difficulty with this argument is that Dixon was required 
to seek a job ﬁsubstantially equiva
lentﬂ to the one that he held 
with Respondent.  According to
 the compliance specification, Dixon was making at Hackbarth 
less than one-half the amount 
he was earning with Respondent during the fourth quarter of 

1997, and a little more than half in the next quarter.  At the 
same time, driver ads appeared in the newspaper, and there is 
no evidence that Dixon called to find out the amount of wages 
they paid.  I conclude that his job with Hackbarth was not sub-
stantially equivalent to his job with Respondent.  Accordingly, 
he is not entitled to any backpay. 
On these findings of fact and conclusions of law and on the 
entire record, and my careful consideration of the opinions of 
the compliance officer, I conclude that neither Gray nor Dixon 
is entitled to any backpay.  Accordingly, the compliance speci-
fication is dismissed. 
 19 G.C. Exh. 1(e), app. D. 
 